Exhibit 12.1 STATEMENT REGARDING COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES MANPOWER INC. (d/b/a ManpowerGroup) (in millions) 9Months Ended September30, 2012 Earnings: Earnings before income taxes $ Fixed charges $ Fixed charges: Interest (expensed or capitalized) $ Estimated interest portion of rent expense $ Ratio of earnings to fixed charges Earnings: Earnings before income taxes $ $ ) $ ) $ $ Fixed charges $ $ ) $ $ $ Fixed charges: Interest (expensed or capitalized) $ Estimated interest portion of rent expense $ Ratio of earnings to fixed charges ) Note: The calculation of ratio of earnings to fixed charges set forth above is in accordance with Regulation S-K, Item601(b)(12). This calculation is different than the fixed charge ratio that is required by our various borrowing facilities. Our 2008 and 2007 results have been restated as disclosed in Note 16 to the Consolidated Financial Statements included in our 2009 Annual Report on Form 10-K.
